Rose, J.,
dissenting.
In my opinion the only ground on which the city can legally escape liability for damages under the facts stated by plaintiff is that it.performed a governmental function in maintaining the park. I therefore dissent from the ruling that, without regard to the capacity-in which the city exercised its powers, actionable negligence is not pleaded. The child was not a trespasser, but was in the park by invitation, express or implied. If the city is a property owner answerable for negligence, it is governed by the following rule of law:
“The owner or occupier of real property is under the duty of exercising reasonable or ordinary care and pru*443dence to the end of keeping his premises safe for the benefit of those who come upon them by his invitation, express or implied; and if, through a neglect of this duty, they are, without negligence or fault of their own, injured by reason of any negligent defect therein, he must pay damages.” 1 Thompson, Negligence, sec. 968. Tucker v. Draper, 62 Neb. 66.
A child on the premises by invitation is not a trespasser, and it is unnecessary in such a case to show that the pond was an attractive nuisance. City of Omaha v. Richards, 49 Neb. 244.
If a city in establishing and maintaining parks does not act in a governmental capacity relieving it from liability for negligence, it is answerable according to the following doctrine:
“The maintenance of a public park in a populous city is not only an implied but an express invitation to the public to resort to it for amusement and recreation, and, where children of tender years and immature minds are invited to play and amuse themselves, the parents have a right to rely on the city to exercise reasonable or ordinary care to keep the park and water-works system safe for the benefit of those who come there by such express invitation.”
“The city owed to adults and children alike the duty of exercising ordinary care to avoid injuring them anywhere within the boundaries of the public park, and it cannot escape liability for the death of this child by drawing a distinction between the duties the city owed to the invitees at different points or portions of the park. The view we take of the case is that the city owed to this child and its parents the duty to exercise ordinary care to avoid injuring him, no matter on which portion of the park the child might resort to for play.” City of Anadarko v. Swain, 42 Okla. 741.
Unless the city was performing a governmental function in maintaining the park, the petition states a cause of action.